Citation Nr: 0413011	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  98-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 1997 rating 
decision by the Boise, Idaho Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral knee disorder secondary to service-connected 
bilateral pes planus; that rating action also denied the 
veteran's claim for a rating in excess of 30 percent for 
bilateral pes planus.  The veteran perfected a timely appeal 
to that decision.  

In December 1999, the Board found that new and material 
evidence had not been received to reopen a claim for service 
connection for a bilateral knee disorder on a secondary 
basis; the Board also denied the claim for a rating in excess 
of 30 percent for bilateral pes planus.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  

On November 9, 2000, while the case was pending at the Court, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  In an Order dated in April 2001, the 
Court, pursuant to a joint motion of the parties, vacated the 
Board's December 1999 decision and remanded the case to the 
Board for readjudication in light of the VCAA.

In a decision dated in July 2002, the Board determined that 
new and material evidence had been submitted and reopened the 
veteran's claim for service connection for a bilateral knee 
disorder on a secondary basis.  However, the Board determined 
that that further development was required to properly 
evaluate the veteran's claim of service connection for a 
bilateral knee disorder on the merits, as well as the claim 
for an increased rating for bilateral pes planus.  The Board 
undertook additional development with regard to both issues 
pursuant to 38 C.F.R. § 19.9(a)(2).  In April 2003, the 
veteran was accorded an examination by VA for disability 
evaluation purposes.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in October 2003, the Board remanded the case to 
the RO.  The RO readjudicated the veteran's claims and issued 
a Supplemental Statement of the Case (SSOC) in January 2004 
explaining why his claims were denied.

For reasons that will be set forth below, the issue of 
entitlement to a rating in excess of 30 percent for bilateral 
pes planus will be addressed in the REMAND section following 
the Order.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal with respect to 
his claim for service connection for a bilateral knee 
disorder as secondary to his service-connected bilateral pes 
planus.  

2.  Service connection is in effect for bilateral pes planus, 
rated as 30 percent disabling.  

3.  Probative, competent medical evidence establishes that 
the veteran's bilateral knee disorder, arthritis of the 
knees, post-operative status total knee replacements, is 
causally related to his service-connected bilateral pes 
planus.  


CONCLUSION OF LAW

A bilateral knee disorder, manifested by arthritis of both 
knees, post-operative status total knee replacements, is 
proximately due to or the result of service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for a bilateral knee disorder, there is no need to 
discuss VA's compliance with the VCAA.  


II.  Factual background.

The records indicate that the veteran entered active duty in 
October 1942.  On his induction examination, in September 
1942, the veteran was noted to have had a fractured right 
patella "N/S" in 1932.  The service medical records show that 
the veteran was treated in May and June 1943 for acute 
cellulitis, suppurative, anterior aspect, right leg, lower 
third, moderately severe, result of pressure of shoes and 
leggings while on hike with company.  In October 1943, the 
veteran was admitted to a hospital, and he was diagnosed with 
pes planus, longitudinal arch, second degree with bulging of 
inner border and rotation of astragalus's, bilateral and 
symptomatic; and, pes planus, metatarsal arch, third degree, 
bilateral and symptomatic.  On his November 1945 discharge 
examination, the veteran was found to have no musculoskeletal 
defects.  However, he was found to have a scar, pigmentation 
left leg "N/S." It was also noted that he had experienced 
swelling and discoloration of the right leg above the ankle, 
for which he was operated in August 1943.  This condition was 
noted to be "N/S" since August 1944.  

By a rating action of April 1946, the RO granted service 
connection for pes planus and assigned a 0 percent disability 
rating, effective November 28, 1945.  Following a VA 
examination in January 1949, a rating action of February 1949 
increased the evaluation for pes planus from 0 percent to 10 
percent, effective January 19, 1949.  

The veteran was afforded a VA examination in April 1960, at 
which time he complained of a dull ache in the muscles of his 
legs when he was on his feet for any length of time.  He also 
reported cramp-like pains in the muscles of his feet after 
retiring following a hard day's work in his store.  The 
pertinent diagnosis was pes planus, symptomatic.  No 
pertinent findings were made regarding the veteran's knees.  

Of record is a statement from the veteran, dated in July 
1971, wherein he reported that he had been experiencing 
swelling in his lower legs for several years.  The veteran 
reported that his legs and knees ached badly, especially in 
the evenings when he came home from work.  He also reported 
that he had had surgery on his left knee caused from a 
calcium growth two years earlier.  

VA medical records, covering the period from March 1971 
through November 1971, essentially reflect treatment for the 
veteran's bilateral pes planus.  However, in a March 1971 
treatment report, it was noted that the veteran underwent 
surgery on his left knee in 1969.  On the occasion of a VA 
examination in January 1972, the veteran reported that his 
job at a filling station required him to be on his feet a 
great deal on concrete.  He noted that he developed aching in 
his feet that extended up to his knees; he also noted a 
problem with swelling of the ankles in late afternoon.  On 
examination, the veteran was found to have, in part, a 9 cm 
transverse scar over the left patellar tendon.  The right 
knee showed an increase of the localized prominence of the 
tibial tubercule.  It was opined that these defects were most 
likely associated with the veteran's occupation involving 
kneeling on concrete floor.  The pertinent diagnoses were pes 
cavus and bilateral varicose veins.  

By a rating action of February 1972, the RO increased the 
evaluation for pes planus from 10 percent to 30 percent, 
effective September 9, 1971.  

During a VA examination in February 1977, the examiner noted 
that the veteran was diagnosed with pes cavus in 1972, but 
opined that pes planus was the correct diagnosis.  At this 
examination, the veteran reported that his job as a filling 
station operator required him to constantly be on concrete, 
and by nightfall there was aching in the feet that extended 
up through the calves about to the knees.  It was also noted 
that since the last rating examination, the veteran had had a 
medial meniscectomy on the left.  On physical examination, 
the veteran was found to have satisfactory range of motion of 
the feet and the ankles and of the knees. It was also noted 
that the veteran had a 7 cm transverse surgical scar on the 
left below the patella.  There was also a 10-11 cm curved 
scar on the medial side of the patella, consistent with the 
meniscectomy.  Furthermore, it was indicated that the veteran 
was bow-legged with the left leg but not the right.  The 
pertinent diagnoses were pes planus, bilateral; and, varicose 
veins of lower extremities, bilaterally.  

Of record is a private medical statement from Dr. Donald J. 
Baranco, dated in April 1977, wherein he noted that he had 
recently operated on the veteran for a complete degeneration 
and loss of joint surface of the left knee.  Dr. Baranco 
noted that the veteran presented fairly severe bilateral pes 
planus deformities with pronation of the ankles.  It was 
reported that the veteran also presented a metatarsalgia 
bilaterally with moderate induration of the metatarsal arch 
area.  Dr. Baranco noted that various appliances had been 
suggested for this problem, but that it was felt that the 
veteran would do much better if he were to refrain from 
standing and walking for long periods of time.  

The veteran's original claim for service connection for a 
bilateral knee disorder as secondary to his pes planus was 
received in October 1991.  Submitted in support of the claim 
was a statement from the veteran's then accredited 
representative, dated in September 1991, wherein he claimed 
that the condition of the veteran's feet had forced him to 
walk with extreme difficulty, which had caused damage to his 
knees.  

Also submitted in support of the veteran's claim were VA 
medical records, dated from October 1990 to August 1991, 
which show that the veteran received clinical attention and 
treatment for several disabilities, including degenerative 
joint disease of the knees.  Records from February 1991 note 
that the veteran was seen for evaluation of his left leg 
brace.  It was noted that the veteran had undergone total 
knee arthroplasty to the left knee times three, as well as 
patellar replacement times one.  

In a medical statement from a VA physician, dated in October 
1991, it was noted that the veteran had moderately advanced 
and painful arthritis in his knees.  Also, the physician 
noted that the veteran was service-connected for his feet, 
and that one of the questions was whether there was a 
possible connection between the disorders in the veteran's 
feet and the pain in his knees.  The physician stated that 
many factors play into the eventual development of arthritis 
in the knees of the type the veteran had.  One of these 
factors was certainly old trauma.  However, any bio-
mechanical stress, ranging from obesity, excessive use over 
the years, or the foot condition the veteran had could 
definitely contribute to the arthritis in the knees.  The 
physician stated that he would be supportive of considering a 
relationship of the foot disorder, which he (the physician) 
understood was flat feet, to the knee arthritis.  Moreover, 
the physician stated that although it would certainly be one 
of multiple factors, certainly the bio-mechanical stress 
induced by the flat feet played at least some role.  

Received in February 1997 were VA medical records covering 
the period from January 1988 to February 1996.  Among other 
things, these records show treatment for bilateral carpal 
tunnel syndrome, hiatal hernia, back pain, neck pain, right 
shoulder pain, and knee pain.  

Received in April 1997 were private medical records from Dr. 
Loren Blickenstaff, dated from March 1981 to July 1985, which 
essentially show treatment primarily for left knee problems.  
Also received in April 1997 were private medical records from 
Dr. Kent Samuelson, which cover the period from February to 
May 1987.  These records show that the veteran underwent a 
total left knee arthroplasty in February 1987.  Additionally, 
these records noted that the veteran had a long history of 
left knee difficulties, including a total knee arthroplasty 
in 1968, revised in 1972, and patellar revision in 1983.  

A VA examination report, dated in June 1997, indicates that 
the veteran had had bilateral knee replacements in May 1997, 
and that his right knee had recovered quickly from the 
procedure.  It was also noted that the veteran arrived at the 
examination in a wheelchair, but that he was able to walk on 
crutches to some degree.  Furthermore, it noted that he 
walked outside the day before the examination, and that this 
was the first time the veteran had walked outside since his 
operation.  It was noted that the veteran was currently 
undergoing rehabilitation.  The examiner made no medical 
findings regarding the veteran's knees.  

Of record is a private medical statement from Dr. Michael J. 
Coughlin, dated in May 1998, who reported that the veteran 
had pain in both feet, as well as poor circulation.  It was 
also noted that the veteran had undergone total knee 
replacement, once on the right and four times on the left.  
Dr. Coughlin opined that he thought sometimes the orientation 
of the foot was changed by a total knee replacement and that 
this may be the reason for the foot pain.  Moreover, Dr. 
Coughlin stated that the veteran was obviously not a 
candidate for doing a lot of walking.  The disability caused 
by his total knee replacements, combined with his foot pain, 
limited the veteran's walking ability.  

An April 2000 private physical examination report indicates 
that the veteran complained of pain in his feet over the past 
50 years.  Gait examination showed a collapse in the 
veteran's arches.  The pertinent diagnosis was painful pes 
planus with secondary knee pain from pronation.  Similarly, 
in a May 2000 statement, Dr. Michael Koelsch opined that the 
veteran had severe end stage osteoarthritis of his knees with 
continued pain, which the examiner felt was "in large part 
related to his problems with his feet."  It was noted that 
the veteran had been a patient of Dr. Koelsch for 15 years.  
The veteran's pes planus resulted in an inversion of the 
ankle (pronation), which threw his lower leg out of alignment 
and put an additional stress on his knee.  According to Dr. 
Koelsch, "the veteran's severe flat foot with pronation . . . 
causes a varus deformity at the knee."  The pertinent 
diagnoses were painful pes planus, eversion of the calcaneus 
with pain, and knee pain secondary to severe pronation in the 
ankle.  

The veteran was afforded a VA examination in April 2001, at 
which time it was noted that he walked with a cane, and that 
he had used a cane for the past three years.  He had worn 
inserts in his shoes for the past 45 years.  He reported that 
he walked about 16 blocks per day.  The veteran complained of 
pain in both feet; he stated that the pain occurred all over, 
both on the plantar and dorsal parts of the feet.  He 
reported more pain at night in bed than while out walking.  
The examiner noted good arterial pulsation in the veteran's 
feet.  His feet were warm with no swelling.  First degree pes 
planus was noted with some pronation on each side.  With 
standing, the arch was 1 cm from the floor.  It was noted 
that the veteran seemed to walk with a pretty good gait with 
the use of his cane.  The examiner stated that he did not 
believe that the veteran's knee problems were related to his 
pes planus.  

The veteran was afforded a VA examination in April 2003, at 
which time he described his pain as constant and rated it as 
a 7 out of 10.  It was reported that the veteran underwent 
bilateral knee replacements in 1997.  It was also noted that 
he had several surgeries to his left knee at an outside 
facility, secondary to poor outcome.  The veteran indicated 
that he was unable to extend his left leg all the way, and he 
had multiple scars on his left knee.  He also had an 
ecchymotic area in his left lower extremity.  He described 
pain in both knees all the time, which he rated as 8 out of 
10.  He reported difficulty standing for prolonged periods of 
time and walking long distances.  It was noted that the 
veteran did use a cane, but he did not use any knee braces.  
Examination of the knees revealed bilateral surgical scars.  
He had normal range of motion in the right knee; the left 
knee had 65 degrees of extension, with normal flexion.  
Negative anterior and posterior drawer test.  There was no 
swelling or redness.  He had normal muscle bulk and normal 
sensation in the lower extremities.  The examiner stated that 
the veteran had longstanding bilateral pes planus and likely 
bilateral heel spurs with symptomatic foot and knee pain.  
The examiner opined that, while the veteran's knee problems 
were likely multifactorial, it was more likely than not that 
his flat feet had contributed to his bilateral knee problems.  


III.  Legal analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service- connected disability 
has aggravated a non-service-connected condition; when 
aggravation of a non-service-connected is proximately due to 
or the result of a service-connected disorder, the veteran 
will be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. pp. 439 
(1995).  

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the evidence is at least in 
equipoise.  Accordingly, after applying the doctrine of 
reasonable doubt to the issue of entitlement to service 
connection for a bilateral knee disorder, secondary to 
service-connected bilateral pes planus, the Board finds that 
the evidence supports a grant of service connection for that 
disability.  Here, the Board recognizes that a VA rating 
examiner, in April 2001, stated that he did not believe that 
the veteran's knee problems were related to his pes planus.  
However, the examiner did not provide a rationale for his 
opinion.  

On the contrary, in a medical statement dated in October 
1991, a VA examiner stated that many factors play into the 
eventual development of arthritis in the knees of the type 
the veteran had.  One of these factors was bio-mechanical 
stress.  The physician, noting that the foot condition the 
veteran had could definitely contribute to the arthritis in 
the knees, stated that he would be supportive of considering 
a relationship between the veteran's flat feet and the knee 
arthritis.  Moreover, the physician stated that although it 
would certainly be one of multiple factors, certainly the 
bio-mechanical stress induced by the flat feet played at 
least some role.  Additionally, in a medical statement dated 
in May 2000, the veteran's private physician, Dr. Michael 
Koelsch explained that the veteran had severe end stage 
osteoarthritis of his knees with continued pain, which the 
examiner felt was "in large part related to his problems with 
his feet."  It was noted that the veteran had been a patient 
of Dr. Koelsch for 15 years.  The veteran's pes planus 
resulted in an inversion of the ankle (pronation), which 
threw his lower leg out of alignment and put an additional 
stress on his knee.  According to Dr. Koelsch, "the veteran's 
severe flat foot with pronation . . . causes a varus 
deformity at the knee."  Moreover, following a more recent VA 
examination in April 2003, the VA examiner concluded that 
while the veteran's knee problems was likely multifactorial, 
it was more likely than not that his flat feet has 
contributed to his bilateral knee problems.  

The above medical opinions provide clear rationale for their 
conclusions that the veteran's knee disorders developed, at 
least partly, as a result of his bilateral pes planus.  It is 
noteworthy that the Dr. Koelsch had treated the veteran for 
15 years and was completely knowledgeable of the history of 
his knee and bilateral feet conditions.  The Board finds that 
the above comments, while not endorsing a definitive 
relationship, suggest that the veteran's current bilateral 
knee disorder has developed as the result of the service-
connected pes planus.  Accordingly, the Board finds that the 
evidence is at least in equipoise.  In that regard, after 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence supports a grant of service 
connection for a bilateral knee disorder, secondary to 
bilateral pes planus.  To that extent, the veteran's appeal 
is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for arthritis of both knees, postoperative 
total knee replacements, secondary to service-connected pes 
planus, is granted.  


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In this case, the veteran has 
not been duly apprised of the VCAA pertaining to his claim 
for a rating in excess of 30 percent for bilateral pes 
planus.

The RO has evaluated the veteran's service-connected 
bilateral pes planus at the 30 percent rate under Diagnostic 
Code 5276.  Under this section, a 30 percent evaluation is 
warranted for severe bilateral flat feet, with objective 
evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  

As noted in the instruction section, additional development 
was undertaken in June 2002; at that time, the Board 
requested that the veteran be afforded a VA examination by an 
appropriate specialist to ascertain the severity of his 
bilateral pes planus.  Specifically, it was requested that 
the examiner indicate whether there was: Marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
Marked inward displacement, or severe spasm of the tendo 
achillis on manipulation.  It was also requested that the 
examiner indicate whether any symptom found was improved by 
orthopedic shoes or appliances.  

The veteran was afforded a VA joints examination in April 
2003 to assess the severity of his service-connected 
bilateral pes planus.  Review of the report of this 
examination reveals that it is insufficient.  The examiner 
did not describe any of the findings required for evaluation 
of flat feet pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  More specifically, the examination is not responsive 
to the directions of the Board's development request and, 
therefore, constitute a failure in the duty to assist the 
veteran.  Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for the service-
connected bilateral pes planus since his 
VA orthopedic examination in April 2003.  
Thereafter, the RO should obtain copies 
of all records from any identified 
treatment source not currently of record.

3.  The veteran must be afforded an 
examination by an appropriate specialist 
to assess the current severity of his 
bilateral pes planus.  The claims folder 
must be made available to the examiner 
prior to the examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

?	Is there marked pronation?
?	Is there extreme tenderness of the 
plantar surfaces of the feet?
?	Is there marked inward displacement?
?	Is there severe spasm of the tendo 
achillis on manipulation?
?	Is there improvement with orthopedic 
shoes or appliances?

4.  The RO should then readjudicate the 
veteran's claim for a rating in excess of 
30 percent for bilateral pes planus.  If 
the determination remains adverse to the 
veteran, in any way, both he and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



